Citation Nr: 0727065	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to December 18, 2002, 
for a 100 percent disability rating for chronic obstructive 
pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to August 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board denied the claim in a decision dated in September 
2005.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2006, the 
Court vacated the September 2005 decision, and remanded the 
case to the Board for further development.

In December 2006, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

In February 2004, the veteran's representative submitted a 
claim requesting revision of the April 21, 1998, RO decision 
based on clear and unmistakable error.  See 38 C.F.R. 
§ 3.105(a).  This issue is referred to the RO for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's December 2002 claim for an increased COPD 
rating states that the veteran is receiving Social Security 
disability benefits.  This message specifically authorizes 
and requests that VA obtain the veteran's complete Social 
Security disability file.  There is no indication that VA has 
attempted to obtain the veteran's disability records from the 
Social Security Administration.  Because these records could 
be relevant to determining whether an earlier effective date 
should be granted for the veteran's 100 percent COPD rating, 
appropriate action is necessary to obtain any such records 
before the Board may properly proceed with appellate review.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
SSA records pertaining to any disability 
adjudication, to include any 
administrative decisions and any evidence 
relied upon in rendering the decision(s). 
If any of the above records are not 
available, that fact should be 
specifically noted in the claims folder.

2.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



